UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ERIC CARL OPITZ,

Plaintiff,
Civil Action No. 18-12181 (MAS) (TJB)

¥.
ST. LUKE’S UNIVERSITY HEALTH MEMORANDUM ORDER
NETWORK, et al.,

Defendants.

 

 

—

This matter comes before the Court upon correspondence from the parties (ECF Nos, te,
23, 24) in response to the Court’s Order to Show Cause (ECF No. 21). After careful consideration
of the parties’ submissions, as well as other good cause shown and the Court’s inherent power to
control the matters on its docket, the Court dismisses Plaintiff's Amended Complaint. (ECF No.
6.)

Defendants St. Luke’s University Health Network (“St. Luke’s University”) and St. Luke’s
Warren Hospital, Inc. (“St. Luke’s Warren”) (collectively, Defendants”) moved to dismiss (ECF
Nos. 8, 15) Plaintiff's Amended Complaint (ECF No. 6). Plaintiff opposed the Motions, (ECF
Nos. 10, 19), and Defendants replied (ECF Nos. 11, 20). Subsequently, the Court terminated those
Motions, and issued an Order to Show Cause that required Plaintiff to demonstrate why the Court
should not dismiss the action for lack of subject matter jurisdiction. (Order to Show Cause
(“OTSC”), ECF No. 21.) The Court also allowed Defendants to reply. (/d.)

Plaintiff filed responsive correspondence that concedes “the Amended Complaint, as
written, does not support this Court’s subject matter jurisdiction... .” (PI.’s Correspondence,

ECF No. 22.) Defendants also filed Tesponsive correspondence that agrees the Court lacks subject
matter jurisdiction, but requests the Court dismiss the matter after determining whether St. Luke’s
Warren is a party-in-interest and whether the addition of that party relates back to Plaintiff's filing
of the original complaint. (Defs.’ Correspondence 4, ECF No. 23.) See also Fed. R. Civ. P. 15(c)
(discussing relation back of amendments).

Because the Court does not have subject matter jurisdiction over this matter, the Court
declines to perform a relation-back or party-in-interest analysis. See e. g., Steel Co. v. Citizens for
a Better Env't, 523 U.S. 83, 94 (1998) (“[W]hen [jurisdiction] ceases to exist, the only function
remaining to the court is that of announcing the fact and dismissing the cause.”). The Court,
therefore, dismisses Plaintiff's Amended Complaint (ECF No. 6) based upon a lack of subject
matter jurisdiction. Accordingly,

IT IS on this (Qaay of June 2019, ORDERED that:

1, Plaintiff's Amended Complaint (ECF No. 6) is DISMISSED.

2. The Clerk of Court shall CLOSE this matter.

3: By July 92,2019, Plaintiff may file a Second Amended Complaint that sets forth a

valid basis of jurisdiction. If Plaintiff files a Second Amended Complaint by July

LL, 2019, the Court will direct the Clerk to reopen the matter.

MICHAEL A. gy.

UNITED STATES DISTRICT JUDGE
